UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1772


In re: JAMEL C. LAW,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:10-cr-00477-CMH-2)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jamel C. Law, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamel C. Law petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for compassionate release. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied his motion on December 4, 2020. Accordingly, because the

district court has recently decided Law’s case, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          PETITION DENIED




                                               2